DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 7-8, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the Applicant has further defined the unstable chemical component as having instability regarding “a short lifetime in the sense of the invention” which is entirely unclear. No examples of unstable chemical components are given in the specification or in the claims. Applicant also has previously cited that “unstable chemical components lose their desired properties over time due to decomposition or reaction under certain environmental conditions”. In fact, there is no acceptable time frame given for what is considered “unstable” and what may be considered “stable” in that time frame; how one determines if something is “unstable” or “stable” is not given either. In total, the Applicant does not provide any acceptable definition to the term “unstable chemical component”.
Dependent claims 2-4, 7-8, and 20 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laustsen (WO 2015/075070) in view of DiSorbo (US 5,474,931), Reif (US 2011/0058447), and Matthiesen (US 2012/0298891). 
Regarding claim 1, Laustsen discloses a method (claim 7) for providing a production amount (page 6, lines 28-30) of cell culture medium (page 6, lines 1-10) for a commercial reactor system (page 4, lines 30-32) by using single-use components (page 6, line 4), comprising a sequence of steps as follows:
b) filling second single-use (page 6, line 4) containers (Fig. 1, element 1) with the concentrated media stock solution (page 6, lines 5-9),
c) transporting (through Fig. 1, element 4, “inline medium dilution system”) the second single-use (page 6, line 4) containers (Fig. 1, element 1) filled with the media stock solution (page 6, lines 5-9) to the reactor system (Fig. 1, element 5 “cell culture vessel”), 
e) processing the media stock solution (page 6, lines 5-9) by supplying additional ultrapure water (page 7, lines 31-32 and page 8, line 13; or, Fig. 1, element 3 arrow directed to element 4) and additives (page 13, lines 33-38 to page 14, lines 1-13), wherein the additives include unstable chemical components (page 14, lines 7-8) that are supplied to the media stock solution (page 6, lines 4-5), and 
f) supplying the processed media stock solution (page 6, lines 5-9) into the reactor system (Fig. 1, element 4’s arrow to element 5 “cell culture vessel”), and
a hose system (page 7, lines 31-32, “tubes or pipes”).
Laustsen does not disclose: 
preparing a concentrated media stock solution, 
filling the concentrated media stock solution into first single-use containers,
preparing the media stock solution in the first single-use containers by supplying ultrapure water and/or additives, and,
aseptically connecting the second single-use containers to the reactor system by means of a single-use hose system.
As to 1), 2), and 3), DiSorbo discloses preparing a concentrated media stock solution (col. 2, line 21, or col. 2, lines 55-66), filling the concentrated media stock solution (col. 2, line 21, or col. 2, lines 55-66) into first containers (Fig. 4, containers), and preparing the media stock solution (col. 2, line 21, or col. 2, lines 55-66) in the first containers (Fig. 4, containers) by supplying ultrapure water (col. 5, line 55) and/or additives (col. 5, line 56).
In the analogous art of using medium concentrates to improve bioreactor productivity, it would have been obvious to one skilled in the art before the effective filing date to modify method of Laustsen with the concentrated media stock solution preparation step of DiSorbo in order to make the concentrated media in-house without relying on external suppliers or other pre-made media.
Although Laustsen discloses single-use containers, the Examiner would like to make it clear that such technology has been regularly used in biotechnological operations. Regarding the phrase “single-use containers”, Reif discloses that plastic (paragraph [0004]) single-use containers have been used in the process of mixing media (paragraph [0005]). In the analogous art of mixing systems in biotechnology, it would have been obvious to one skilled in the art before the effective filing date to modify the containers of modified Laustsen with the single-use container of Reif, in order to supply a container in a sterile state so that complex cleaning procedures and validations of pre-use are not needed (Reif, paragraph [0004]). In addition, the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
In addition, regarding the limitation “first single-use containers” and “second single-use containers”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).
As to 4), regarding the limitation “a single-use hose system”, it would have been obvious to one skilled in the art before the effective filing date to modify the tubes or pipes of Laustsen with plastic tubes or pipes, like the single-use reactors in order to make them disposable so that recurring contamination does not occur. In addition, assuming arguendo that a single-use hose system is not disclosed in modified Laustsen, Matthiesen discloses a single-use hose system (paragraph [0002], “single-use tubes”). In the analogous art of tube constriction valves used in the pharmaceutical industry, it would have been obvious to one skilled in the art before the effective filing date to modify the hose system of modified Laustsen with the single-use hose system of Matthiesen in order to save on cleaning costs and guarantee sterility (paragraph [0004]). The term “sterility” in Matthiesen implies “aseptically” in the instant claims; in either case, the bioreactor is to remain free from contamination. As to the remainder of 4), the second single-use containers and the reactor system are already disclosed above in modified Laustsen.
Regarding the phrase “unstable chemical components”, Laustsen already discloses this limitation (Laustsen, page 14, lines 7-8), including hormones. Since many protein-based products such as some hormones are temperature-dependent, the proteins could become denatured over time given fluctuations in the environment.
In addition, regarding the phrase “unstable chemical components”, DiSorbo also discloses glutamine as another example of an unstable chemical component (DiSorbo, col. 1, lines 34-49, “Glutamine decomposes spontaneously into pyrrolidone carboxylic acid and ammonia”). DiSorbo even discloses light-dependent photoproducts such as hydrogen peroxide, which is toxic, created in the media DMEM upon exposure to light (DiSorbo, col. 1, lines 50-58). Therefore, in the analogous art of media concentrate technology, it would have been obvious to one skilled in the art before the effective filing date to modify Laustsen’s invention with the unstable chemical components of DiSorbo on an “as needed” basis in order to prevent the formation of toxic byproducts in media; DiSorbo discloses this “as needed” basis and avoidance of long-term storage of media (DiSorbo, lines 59-61).
Regarding claim 3, Laustsen discloses that in step a) the concentrated media stock solution (page 6, lines 5-9) has a concentration of 5:1 (page 8, lines 29-30) or higher (page 8, lines 29-30).
Regarding claim 4, Laustsen discloses that in step b) transportable single-use containers (page 6, line 4) are filled with the concentrated media stock solution (page 6, lines 4-5) wherein the transportable single-use containers (page 6, line 4) each having a volume of 1 L to 500 L (page 6, lines 28-30).
	Assuming arguendo, that the containers of Laustsen are not transportable, it would have been obvious to one skilled in the art before the effective filing date to modify the concentrated media stock solution single-use containers of Laustsen to be transportable in order to easily move them in and out of rooms or spaces, such as a refrigerated space (Laustsen, page 6, lines 32-33).
	Regarding claim 20, Laustsen discloses the reactor system has an operating volume of at least 2000 L (page 5, lines 36-38).
	Assuming arguendo that Laustsen’s disclosure is insufficient for disclosure of the reactor system having an operating volume of 2,000 to 50,000 liters, absent unexpected results, changes in the proportion or sizes of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(A).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Laustsen (WO 2015/075070) in view of DiSorbo (US 5,474,931), Reif (US 2011/0058447), and Matthiesen (US 2012/0298891) as applied to claim 1 above, further in view of Bellafiore (US 8,271,139).
Regarding claim 2, Laustsen discloses the concentrated media stock solution (page 6, lines 5-9) and/or to a reactor volume (page 5, lines 36-38).
Laustsen does not disclose a volume of a static mixer (page 8, lines 36-37).
Bellafiore discloses a static mixer (col. 5, lines 19-27), and it is inherent that a static mixer would have a volume.
	In the analogous art of mixing multiple liquids, it would have been obvious to one skilled in the art before the effective filing date to modify the single-use hose system of Laustsen with the static mixer of Bellafiore in order to be able to mix the liquids together without actively moving parts that would require additional maintenance.
Regarding the limitation “that in step a) the concentrated media stock solution is matched to a volume of a static mixer and/or to a reactor volume” it would have been obvious to one skilled in the art before the effective filing date to modify the method of providing cell media of Laustsen to the volume of the static mixer of Bellafiore or to the reactor volume in order to mix in solid additives for cell culture.
Regarding claim 7, Laustsen discloses that the single-use hose system (see claim 1 rejection) which dilutes the media stock solution (page 7, line 36).
	Laustsen does not disclose a static mixer.
	Bellafiore discloses a static mixer (col. 5, lines 19-27).
	In the analogous art of mixing multiple liquids, it would have been obvious to one skilled in the art before the effective filing date to modify the single-use hose system of modified Laustsen with the static mixer of Bellafiore in order to be able to mix the liquids together without actively moving parts that would require additional maintenance.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Laustsen (WO 2015/075070) in view of DiSorbo (US 5,474,931), Reif (US 20110058447), and Matthiesen (US 2012/0298891) as applied to claim 1 above, further in view of Sartorius (“Your Guide to Upstream Processing Solutions From Research to Production”).
	Regarding claim 8, Laustsen discloses the media stock solution (page 6, lines 4-5).
	Regarding the limitation “that the media stock solution is sterile-filtered before step f)”, it would have been obvious to one skilled in the art before the effective filing date that the bioreactor would be kept sterile and supplied sterile media. Further motivations for a sterile bioreactor would be to eliminate contaminants and to increase the concentration of product in the reactor.
	Assuming arguendo, that the sterile-filtered media is not obvious, Sartorius describes sterile-filtration (page 26).
	In the analogous art of preparing sterile media, it would have been obvious to one skilled in the art before the effective filing date to modify the method of Laustsen with the sterile filtration of Sartorius in order to have a media that has no bacterial contamination when it is pumped into the bioreactor.


Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kubiak (US 6,004,025) – This invention is an apparatus for continuous, online preparation of cell culture medium from selected subgroups of medium concentrates.
Kubiak (US 6,227,695) – This invention is a method for continuous, online preparation of cell culture medium from selected subgroups of medium concentrates.
Labarge (US 2017/0058244) – This invention is a method of rehydrating a dry medium and mixing a liquid medium.
Jornitz (US 2014/0041752) – This invention is a method for preparing mixtures of pharmaceuticals and biopharmaceuticals by feeding a fluid to the mixture, with filtration.
Baumfalk (US 2007/0159920) – This invention is a disposable container for the mixing of media with sensors taking readings.
Jayme (“Use of Medium Concentrates to Improve Bioreactor Productivity”) – This invention is related to the Kubiak patents above, and is disclosed in the Information Disclosure Statement.

Response to Arguments
Applicant’s arguments filed on February 22, 2022 with respect to the claims have been fully considered but are either not persuasive or moot in view of the new grounds of rejection.
	Regarding Applicant’s argument about DiSorbo’s sequence of steps, MPEP § 2144.04(II)(C) shows that changes in the sequence of adding ingredients is prima facie obvious, in the absence of new or unexpected results.
	Regarding Applicant’s argument about claiming “unstable chemical components”, please see the above 112(b) rejection. Examiner requires a formal definition of “unstable chemical components”, as the Applicant has argued that the chemical components of Laustsen are not unstable chemical components, but rather “a long list of potential mediums”. This is untrue, as proteins, for example, are chemical components, and are not a medium, though they can be used in a medium. Furthermore, for more information or examples of “unstable chemical components”, please review DiSorbo (cols. 1 and 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799        

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799